        Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 1 of 152




Memorandum Endorsement                                

Jackson National Life Insurance Company v. Ellen A. Ifshin and Gregory T. Bond,
20-cv-06930 (NSR)

On August 27, 2020, and then again on September 2, 2020, Plaintiff Jackson National Life
Insurance Company (“Jackson National”) filed a motion with the Court requesting an order: (1)
directing the Clerk of the Court to permit Jackson National to deposit the annuity proceeds into
the Court Registry; (2) enjoining Defendants Ellen A. Ifshin and Gregory T. Bond, and all other
parties, from instituting or prosecuting any duplicative action; (3) discharging Jackson National
from further liability with respect to the Proceeds and Annuity; (4) dismissing Jackson National
from this action, and (5) awarding attorneys’ fees and costs to Jackson National (the “Deposit
Motion”). (ECF Nos. 6 & 13.) Jackson National initially failed to comply with this Court’s
local rule requiring the submission of a pre-motion conference letter setting forth the basis for its
motion. But, on September 18, 2020, filed a letter requesting a pre-motion conference, or, in the
alternative, to set a briefing schedule and hearing date for the Deposit Motion. (ECF No. 18.)
Finally, Jackson National has informed the Court through electronic mail that, as of November
10, 2020, Defendant Gregory T. Bond has consented to the Deposit Motion, and that it has been
unable to reach Defendant Ellen A. Ifshin.

Despite Jackson National’s initial failure to comply with this Court’s local rules, the Court
waives its requirement for a pre-motion conference, and deems the Deposit Motion fully briefed.
Jackson National’s unopposed Deposit Motion (ECF Nos. 6 & 13) is GRANTED in part: (1)
Jackson National is permitted to deposit the proceeds for the subject annuity into the Court
Registry; (2) Defendants are enjoined from instituting or prosecuting any duplicative action
affecting the subject annuity proceeds; (3) Jackson National is dismissed from this action; and
(4) Jackson National is discharged from further liability with respect to the subject annuity and
proceeds absent a showing of good cause by Defendants as to why they did not timely oppose
the Deposit Motion.
Further, Jackson National is granted leave to file a separate motion requesting attorneys’ fees and
costs with the following briefing schedule: (1) Plaintiff’s moving papers shall be served, not
filed, on December 10, 2020; (2) Defendants’ opposition papers shall be served, not filed, on
January 11, 2021; and (3) Plaintiff’s reply papers shall be served on January 26, 2021. Plaintiff
is directed to file all motion documents, including any opposition, on the reply date,
January 26, 2021.
The parties shall provide two (2) copies of their respective motion documents to Chambers on
the date the documents are served upon their adversary.
Plaintiff is directed to serve copies of this Memorandum Endorsement on Defendants and show
proof of service on the docket.
Jackson National’s motion requesting a pre-motion conference (ECF No. 18) is DENIED as
moot.
        Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 2 of 152




Accordingly, Jackson National is directed to deposit $15,297.56 with the Clerk of the Court.
The Clerk of the Court is kindly directed to take in $15,297.56 to be placed in the Court
Registry’s interest-bearing account. The Clerk of the Court is further directed to terminate the
motions at ECF Nos. 6, 13, and 18.


Dated: November 10, 2020                             SO ORDERED:
White Plains, New York



                                                     ________________________________
                                                     HON. JUDGE NELSON S. ROMÁN
                                                     U.S. DISTRICT COURT JUDGE, S.D.N.Y.
              Case
             Case   7:20-cv-06930-NSRDocument
                  7:20-cv-06930-NSR   Document196 Filed
                                                  Filed11/10/20
                                                        08/27/20 Page
                                                                 Page31of
                                                                       of152
                                                                          2




POLSINELLI PC
Frank T. Spano
Darnell Stanislaus
600 Third Avenue, 42nd Floor
New York, New York 10016
(212) 684-0199
fspano@polsinelli.com
dstanislaus@polsinelli.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACKSON NATIONAL LIFE INSURANCE
COMPANY,                                                      Case No.
                               Plaintiff
                                                              NOTICE OF MOTION
v.

ELLEN A. IFSHIN f/k/a ELLEN, A. BOND and
GREGORY T. BOND,
                               Defendant


         PLEASE TAKE NOTICE that upon the Declaration of Theresa Thompson, the

Interpleader Complaint and the exhibits attached thereto, and the accompanying Memorandum of

Law, Plaintiff Jackson National Life Insurance Company (“Jackson National”) will move this

Court, at the United States Courthouse for the Southern District of New York, located at 300

Quarropas Street, White Plains, New York, at a date and time to be designated by the Court, for

an order granting Jackson National leave to deposit into the Court’s registry the death benefit

owed under an annuity issued to Focus 2000 for Annuitant Philip G. Bond, and: (a) discharging

Jackson National from further liability under the annuity; (b) enjoining the competing claimants

from initiating any separate action against Jackson National and/or its agents with respect to the

Annuity; (c) awarding Jackson National its reasonable attorney’s fees and costs; and (d)

dismissing Jackson National from this action.



74477325.1
              Case
             Case   7:20-cv-06930-NSRDocument
                  7:20-cv-06930-NSR   Document196 Filed
                                                  Filed11/10/20
                                                        08/27/20 Page
                                                                 Page42of
                                                                       of152
                                                                          2




Dated: New York, New York
       August 26, 2020
                                      POLSINELLI PC


                                      By: /s/
                                           Frank T. Spano
                                           600 Third Avenue, 42nd Floor
                                           New York, New York 10016
                                           (212) 684-0199
                                           Fax No. (212) 684-0197
                                           fspano@polsinelli.com
                                           dstanislaus@polsinelli.com


                                      ATTORNEYS FOR PLAINTIFF




                                            2
74477325.1
              Case7:20-cv-06930-NSR
             Case  7:20-cv-06930-NSR Document
                                      Document19
                                               6-1 Filed
                                                    Filed11/10/20
                                                          08/27/20 Page
                                                                    Page5 1ofof152
                                                                                5




POLSINELLI PC
Frank T. Spano
Darnell Stanislaus
600 Third Avenue, 42nd Floor
New York, New York 10016
(212) 684-0199
fspano@polsinelli.com
dstanislaus@polsinelli.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACKSON NATIONAL LIFE INSURANCE
COMPANY,                                                       Case No.
                                Plaintiff
v.

ELLEN A. IFSHIN f/k/a ELLEN, A. BOND and
GREGORY T. BOND,
                                Defendant

     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION TO DEPOSIT
     POLICY BENEFIT INTO THE COURT’S REGISTRY AND FOR INTERPLEADER
                                              RELIEF
         Plaintiff Jackson National Life Insurance Company (“Jackson National”) respectfully

submits this memorandum of law in support of its Motion to Deposit Policy Benefit into the

Court’s Registry and for Interpleader Relief.

I.       FACTUAL BACKGROUND

         1.       On January 3, 1989, Jackson National issued a Flexible Premium Deferred

Annuity Policy, bearing Policy Number 0004865310 (the “Annuity”) to Focus 2000 with Philip

G. Bond, deceased being the annuitant (“Annuitant”). See Declaration of Theresa Thompson at ¶

3.

         2.       The proceeds of the Annuity are subject to competing claims as the result of the

death of Annuitant. See id. at ¶ 4.


74479214.2
              Case7:20-cv-06930-NSR
             Case  7:20-cv-06930-NSR Document
                                      Document19
                                               6-1 Filed
                                                    Filed11/10/20
                                                          08/27/20 Page
                                                                    Page6 2ofof152
                                                                                5




         3.       On or around February 21, 2020, Jackson National was provided, among other

things, a certificate of death of Annuitant, who died on July 1, 2016, as a resident of San Diego,

California. See id. at ¶ 5.

         4.       As of August 12, 2020, the value of the Annuity’s death benefit proceeds is

$15,297.56 (the “Proceeds”). See id. at ¶ 6.

         5.       The Annuity identifies the primary beneficiary as Ellen A. Ifshin f/k/a Ellen A.

Bond (“Ifshin”), Annuitant’s ex-wife and the contingent beneficiary as Gregory T. Bond

(“Bond”), Annuitant’s son. See id. at ¶ 7.

         6.       On February 21, 2020, Bond provided to Jackson National an executed claim

form, along with a Marital Settlement Agreement between Annuitant and Ifsin. See id. at ¶ 8.

         7.       On March 14, 2020, Jackson National sent correspondence to Bond informing

him that Ifshin was the designated beneficiary of the Annuity. See id. at ¶ 9.

         8.       On May 4, 2020, Jackson National sent correspondence to Ifshin advising her that

she was the named beneficiary under the Annuity and asking her to return an executed claim

form if she intended to claim the proceeds of the Annuity by June 1, 2020. See id. at ¶ 10.

         9.       On May 4, 2020, Jackson National notified Bond that Annuitant’s divorce from

Ifshin did not automatically revoke her designation as the beneficiary of the Annuity and asked

Bond to notify Jackson National if he disagreed. See id. at ¶ 11.

         10.      On May 16, 2020, Jackson National received Ifshin’s Election Regarding Claim

Proceeds in which she claimed she was the proper beneficiary of the Annuity and intended to file

a claim for the Annuity’s death benefit proceeds. See id. at ¶ 12.

         11.      On May 12, 2020, Bond sent a letter to Jackson National, stating that if Ifshin

attempted to claim the Proceeds he would contest her claim. See id. at ¶ 13.



                                               2
74479214.2
              Case7:20-cv-06930-NSR
             Case  7:20-cv-06930-NSR Document
                                      Document19
                                               6-1 Filed
                                                    Filed11/10/20
                                                          08/27/20 Page
                                                                    Page7 3ofof152
                                                                                5




         12.      On June 1, 2020, Jackson National received from Ifshin an Annuity Death Benefit

Claim Form indicating that she elected to claim the Proceeds. See id. at ¶ 14

         13.      Jackson National is unable to determine the validity of the conflicting and

competing claims to the Proceeds of the Annuity and fears that payment of the Proceeds to any

one claimant will subject it to additional liability to the other claimants seeking payment of the

Proceeds under the Annuity.

         14.      Jackson National has no interest in the Proceeds except to the extent such payment

discharges any and all obligations Jackson National may owe to any party arising out of the

Annuitant’s death and the benefit payable as a consequence thereof under the Annuity.

         15.      On this same day, Jackson National filed this statutory interpleader action

pursuant to 28 U.S.C. § 1335 as a disinterested stakeholder claiming no interest in the Proceeds

of the Annuity.

II.      LEGAL ARGUMENT

         A.       Jackson National is Entitled to an Order to Permit Deposit of the Proceeds
                  into the Registry of this Court.

         This Court has held that in order to exercise jurisdiction over a statutory interpleader

action under 28 U.S.C. § 1335, the interpleader plaintiff must deposit the money or property at

issue into the registry of this Court. See, e.g. Fed. Ins. Co. v. Tyco Int’l, Ltd., 422 F.Supp.2d 357

(S.D.N.Y. 2006). Pursuant Fed.R.Civ.P. 67(a), Jackson National requires an order from this

Court to direct the Clerk to permitting deposit on the Proceeds. Accordingly, Jackson National

respectfully requests and order from this Court allowing Jackson National to deposit the

Proceeds into the Court’s registry, and, thereafter, to be discharged from further liability with

respect to the Proceeds and the Annuity and to be dismissed from this action.

         B.       Jackson National is Entitled to an Injunction Against Duplicitous Actions

         28 U.S.C. § 2361 provides that
                                               3
74479214.2
              Case7:20-cv-06930-NSR
             Case  7:20-cv-06930-NSR Document
                                      Document19
                                               6-1 Filed
                                                    Filed11/10/20
                                                          08/27/20 Page
                                                                    Page8 4ofof152
                                                                                5




         In any civil action of interpleader or in the nature of interpleader under section
         1335 of this title, a district court may issue its process for all claimants and enter
         its order restraining them from instituting or prosecuting any proceeding in any
         State or United States court affecting the property, instrument or obligation
         involved in the interpleader action until further order of the court.
         This Court has determined that an “injunction against overlapping lawsuits is desirable to

insure the effective of the interpleader remedy. It prevents the multiplicity of actions and

reduces the possibility of inconsistent determinations.” Sotheby’s Inc. v. Garcia, 802 F.Supp.

1058 (S.D.N.Y. 1992) Accordingly, Jackson National further requests that the Court enter an

Order restraining Defendants, their heirs, legal representatives, successors and assigns, and all

other persons claiming by, through, or under them, be permanently enjoined and restrained from

instituting or prosecuting any action in any state or United States Court against Jackson National

and its agents and representatives with respect to the Annuity or the Proceeds.

         C.       Jackson National is Entitled to an Order of Dismissal

         Upon Jackson National’s deposit of the Proceeds into the registry of the Court, Jackson

National respectfully requests an order of discharge from further liability with respect to the

Annuity and the Proceeds and an order of dismissal from this action.

         D.       Jackson National Requests its Attorneys’ Fees

         Finally, Jackson National requests an order awarding Jackson National its attorneys’ fees

and costs to be paid from the Proceeds. Jackson National is a disinterested party that was forced

to bring the present suit after competing claims by the ex-wife and son of the Annuitant.

Dated: New York, New York
       August 26, 2020




                                               4
74479214.2
              Case7:20-cv-06930-NSR
             Case  7:20-cv-06930-NSR Document
                                      Document19
                                               6-1 Filed
                                                    Filed11/10/20
                                                          08/27/20 Page
                                                                    Page9 5ofof152
                                                                                5




                                         POLSINELLI PC


                                         By: /s/
                                              Frank T. Spano
                                              600 Third Avenue, 42nd Floor
                                              New York, New York 10016
                                              (212) 684-0199
                                              Fax No. (212) 684-0197
                                              fspano@polsinelli.com
                                              dstanislaus@polsinelli.com


                                         ATTORNEYS FOR PLAINTIFF




                                           5
74479214.2
         
                      Case7:20-cv-06930-NSR
                     Case  7:20-cv-06930-NSR Document
                                              Document196-2Filed
                                                              Filed 08/27/20Page
                                                                  11/10/20    Page
                                                                                 101ofof152
                                                                                         3




            POLSINELLI PC
            Frank T. Spano
            Darnell Stanislaus
            600 Third Avenue, 42nd Floor
            New York, New York 10016
            (212) 684-0199
            fspano@polsinelli.com
            dstanislaus@polsinelli.com
            Attorneys for Plaintiff

            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK

            JACKSON NATIONAL LIFE INSURANCE
            COMPANY,                                                     Case No.
                                              Plaintiff
            v.

            ELLEN A. IFSHIN f/k/a ELLEN, A. BOND and
            GREGORY T. BOND,
                                              Defendant

                   DECLARATION OF THERESA THOMPSON IN SUPPORT OF MOTION TO
                                                             DEPOSIT
                     Theresa Thompson, pursuant to 28 U.S.C. §1746, and under penalties of perjury, hereby

            affirms and states as follows:

                     1.      I am a Claims Examiner at Jackson National Life Insurance Company (“Jackson

            National”), the plaintiff in this action. The information contained herein is either personally

            known to me or has been obtained from (1) people whom I believe to be reliable and capable of

            ascertaining the facts described herein or (2) records maintained by Jackson National.

                     2.      I submit this declaration in support of Jackson National’s motion for an order

            permitting the deposit of the proceeds of Jackson National Flexible Premium Deferred Annuity

            Policy, bearing Policy Number 0004865310 (the “Annuity”) into the Registry of this Court.

                     3.      The Annuity was issued on January 3, 1989 to Focus 2000 with Philip G. Bond,

            being the annuitant (“Annuitant”). See Annuity, attached as Exhibit 1.

            74485817.2
         
                      Case7:20-cv-06930-NSR
                     Case  7:20-cv-06930-NSR Document
                                              Document196-2Filed
                                                              Filed 08/27/20Page
                                                                  11/10/20    Page
                                                                                 112ofof152
                                                                                         3




                     4.      The proceeds of the Annuity are subject to competing claims as the result of the

            death of Annuitant.

                     5.      On or around February 21, 2020, Jackson National was provided, among other

            things, a certificate of death of Annuitant, who died on July 1, 2016, as a resident of San Diego,

            California. See February 21, 2020 Fax to Jackson National, attached as Exhibit 2.

                     6.      As of August 12, 2020, the value of the Annuity’s death benefit proceeds is

            $15,297.56 (the “Proceeds”).

                     7.      The Annuity identifies the primary beneficiary as Ellen A. Ifshin f/k/a Ellen A.

            Bond (“Ifshin”), Annuitant’s ex-wife and the contingent beneficiary as Gregory T. Bond

            (“Bond”), Annuitant’s son. See Annuity, attached as Exhibit 1.

                     8.      On February 21, 2020, Bond provided to Jackson National an executed claim

            form, along with a Marital Settlement Agreement between Annuitant and Ifsin. See February 1,

            2020 Fax from Bond to Jackson National, attached as Exhibit 2.

                     9.      On March 14, 2020, Jackson National sent correspondence to Bond informing

            him that Ifshin was the designated beneficiary of the Annuity. See March 14, 2020 Letter to

            Bond, attached as Exhibit 3.

                     10.     On May 4, 2020, Jackson National sent correspondence to Ifshin advising her that

            she was the named beneficiary under the Annuity and asking her to return an executed claim

            form if she intended to claim the proceeds of the Annuity by June 1, 2020. See May 4, 2020

            Letter from Jackson National to Ifshin, attached as Exhibit 4.

                     11.     On May 4, 2020, Jackson National notified Bond that Annuitant’s divorce from

            Ifshin did not automatically revoke her designation as the beneficiary of the Annuity and asked

            Bond to notify Jackson National if he disagreed. See May 4, 2020 Letter from Jackson National

            to Bond, attached as Exhibit 5.

                                                              2
            74485817.2
         
                      Case7:20-cv-06930-NSR
                     Case  7:20-cv-06930-NSR Document
                                              Document196-2Filed
                                                              Filed 08/27/20Page
                                                                  11/10/20    Page
                                                                                 123ofof152
                                                                                         3




                     12.     On May 16, 2020, Jackson National received Ifshin’s Election Regarding Claim

            Proceeds in which she claimed she was the proper beneficiary of the Annuity and intended to file

            a claim for the Annuity’s death benefit proceeds. See May 16, 2020 Election Regarding Claim

            for Proceeds, attached as Exhibit 6.

                     13.     On May 12, 2020, Bond sent a letter to Jackson National, stating that if Ifshin

            attempted to claim the Proceeds he would contest her claim. See May 12, 2020 Letter from

            Bond to Jackson National, attached as Exhibit 7.

                     14.     On June 1, 2020, Jackson National received from Ifshin an Annuity Death Benefit

            Claim Form indicating that she elected to claim the Proceeds. See Ifshin Annuity Death Benefit

            Form, attached as Exhibit 8.

                     I declare under penalty of perjury that the foregoing is true and correct.

            DATED: August 21, 2020



                                                                   Theresa Thompson




                                                               3
            74485817.2
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-3Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            131ofof152
                                                                    8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-3Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            142ofof152
                                                                    8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-3Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            153ofof152
                                                                    8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-3Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            164ofof152
                                                                    8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-3Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            175ofof152
                                                                    8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-3Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            186ofof152
                                                                    8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-3Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            197ofof152
                                                                    8
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 20 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-4Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            211ofof152
                                                                    2
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-4Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            222ofof152
                                                                    2
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-5Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            231ofof152
                                                                    1
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-6 Filed
                                       Filed11/10/20
                                             08/27/20 Page
                                                       Page241 of
                                                               of 152
                                                                  27
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-6 Filed
                                       Filed11/10/20
                                             08/27/20 Page
                                                       Page252 of
                                                               of 152
                                                                  27
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-6 Filed
                                       Filed11/10/20
                                             08/27/20 Page
                                                       Page263 of
                                                               of 152
                                                                  27
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-6 Filed
                                       Filed11/10/20
                                             08/27/20 Page
                                                       Page274 of
                                                               of 152
                                                                  27
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-6 Filed
                                       Filed11/10/20
                                             08/27/20 Page
                                                       Page285 of
                                                               of 152
                                                                  27
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-6 Filed
                                       Filed11/10/20
                                             08/27/20 Page
                                                       Page296 of
                                                               of 152
                                                                  27
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 30 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-6 Filed
                                       Filed11/10/20
                                             08/27/20 Page
                                                       Page318 of
                                                               of 152
                                                                  27
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 32 of 152
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page33
                                                          10ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page34
                                                          11ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page35
                                                          12ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page36
                                                          13ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page37
                                                          14ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page38
                                                          15ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page39
                                                          16ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page40
                                                          17ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page41
                                                          18ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page42
                                                          19ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page43
                                                          20ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page44
                                                          21ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page45
                                                          22ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page46
                                                          23ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page47
                                                          24ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page48
                                                          25ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page49
                                                          26ofof152
                                                                 27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                6-6 Filed
                                     Filed11/10/20
                                           08/27/20 Page
                                                     Page50
                                                          27ofof152
                                                                 27
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 51 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-7Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            522ofof152
                                                                    8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-7Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            533ofof152
                                                                    8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-7Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            544ofof152
                                                                    8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-7Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            555ofof152
                                                                    8
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 56 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-7Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            577ofof152
                                                                    8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-7Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            588ofof152
                                                                    8
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 59 of 152
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 60 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-9Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            611ofof152
                                                                    2
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document196-9Filed
                                         Filed 08/27/20Page
                                             11/10/20    Page
                                                            622ofof152
                                                                    2
                Case7:20-cv-06930-NSR
               Case  7:20-cv-06930-NSR Document
                                        Document19
                                                 6-10Filed
                                                        Filed 08/27/20Page
                                                           11/10/20     Page
                                                                           63 1ofof152
                                                                                    1




 GHGIGFHIFGII0GFI
F99                 GFHFGFIHGHIGFGFGHFGGFHIHFIHGIHFGHGHGH
   0
88!08 "#$


KLMNOPQRSTQVWXYZR[[[\]^_`a[
   bPPWcQSPQMdecfcghijOPklmZTZSnZk
02C123E5 8264;:6J
01 6529o2:19@305506Dp10?0426<q1<062:4;<2493;651o2:29::;60;2
1295622??;626<2 151;66905q14:03 :@;6;o040:551;503;2op10?0426<q14 1106D9:;D ?
;4 :53;651 1:;60;2;<51;<062:4;<2493;6512919@3055;<6<050129:240602651 5p10?0426<q1<062:4;o:23
51;4:03 :@;6;o040:<0<6259523 504??:;625;1;:<;10D6 50261@;6;o040:2o51;66905C;1551 529
6250o910o29<01D:;;205129:2406026
C;@;?0;6;51 52;1 6;?245;<51;4:03 :@;6;o040:9106D1;:6 3;1944?0;<0651;<062:4;<2493;6516<2;
  :;:; 4106D295521;:52<;5;:306;21;51;:11;065;6<1523 5;4?035251;66905q1<; 51@;6;o054:24;;<11
2o   51;6 ?9;2o51;66905q1<; 51@;6;o054:24;;<101r $C;1 6;15;<1;:524:260<;91
2051426o0:3 50262o1;:065;65@B96;  6<2;20??6250o29o5;:2;:;4;06;51 5426o0:3 5026
EoB45126:;4;06;14234;506D4?0312;3 625@;@?;52<015:0@95;51;<; 51@;6;o059650?51 5<01495;01
:;12?6;<
Eo291 6;6<<05026 ?s9;1502612:4264;:616010529:2;@105;522234512642352426545B4512660;3 0?
2:o2:<<05026 ?:;129:4;1293 ?1242654529:>;:604;8;65;:5###77

tuvwuyuz{|z
>064;:;?

  9: 6126/p
p2?0426;:>;:604;1



     %&'()*(,-.
           /0105222345126423
            7# 7787129:9523 5;<1;:604;=>;:604;112405;160?@?; 26< 51:9A:0< 
           B 45126>;:604;8;65;:82:42:5;C  6106D E#
                                                                                                       0123456789
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-11Filed
                                         Filed 08/27/20Page
                                            11/10/20     Page
                                                            64 1ofof152
                                                                     1
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-12Filed
                                         Filed 08/27/20Page
                                            11/10/20     Page
                                                            65 1ofof152
                                                                     1
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 66 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-13Filed
                                         Filed 08/27/20Page
                                            11/10/20     Page
                                                            67 2ofof152
                                                                     9
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-13Filed
                                         Filed 08/27/20Page
                                            11/10/20     Page
                                                            68 3ofof152
                                                                     9
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-13Filed
                                         Filed 08/27/20Page
                                            11/10/20     Page
                                                            69 4ofof152
                                                                     9
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 70 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-13Filed
                                         Filed 08/27/20Page
                                            11/10/20     Page
                                                            71 6ofof152
                                                                     9
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 72 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-13Filed
                                         Filed 08/27/20Page
                                            11/10/20     Page
                                                            73 8ofof152
                                                                     9
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  6-13Filed
                                         Filed 08/27/20Page
                                            11/10/20     Page
                                                            74 9ofof152
                                                                     9
          Case
         Case   7:20-cv-06930-NSRDocument
              7:20-cv-06930-NSR   Document1913Filed
                                                Filed 09/02/20Page
                                                    11/10/20   Page751of
                                                                      of152
                                                                         2




POLSINELLI PC
Frank T. Spano
Darnell Stanislaus
600 Third Avenue, 42nd Floor
New York, New York 10016
(212) 684-0199
fspano@polsinelli.com
dstanislaus@polsinelli.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACKSON NATIONAL LIFE INSURANCE
COMPANY,                                                      Case No.
                               Plaintiff
                                                              NOTICE OF MOTION
v.

ELLEN A. IFSHIN f/k/a ELLEN, A. BOND and
GREGORY T. BOND,
                               Defendant


         PLEASE TAKE NOTICE that upon the Declaration of Theresa Thompson, the

Interpleader Complaint and the exhibits attached thereto, and the accompanying Memorandum of

Law, Plaintiff Jackson National Life Insurance Company (“Jackson National”) will move this

Court, at the United States Courthouse for the Southern District of New York, located at 300

Quarropas Street, White Plains, New York, at a date and time to be designated by the Court, for

an order granting Jackson National leave to deposit into the Court’s Disputed Ownership Fund

in an interest bearing account the death benefit owed under an annuity issued to Focus 2000 for

Annuitant Philip G. Bond, and: (a) discharging Jackson National from further liability under the

annuity; (b) enjoining the competing claimants from initiating any separate action against

Jackson National and/or its agents with respect to the Annuity; (c) awarding Jackson National

its reasonable attorney’s fees and costs; and (d) dismissing Jackson National from this action.



74477325.1
          Case
         Case   7:20-cv-06930-NSRDocument
              7:20-cv-06930-NSR   Document1913Filed
                                                Filed 09/02/20Page
                                                    11/10/20   Page762of
                                                                      of152
                                                                         2




Dated: New York, New York
       September 2, 2020
                                    POLSINELLI PC


                                    By: /s/ Frank T. Spano
                                         Frank T. Spano
                                         600 Third Avenue, 42nd Floor
                                         New York, New York 10016
                                         (212) 684-0199
                                         Fax No. (212) 684-0197
                                         fspano@polsinelli.com
                                         dstanislaus@polsinelli.com


                                    ATTORNEYS FOR PLAINTIFF




                                          2
74477325.1
          Case7:20-cv-06930-NSR
         Case  7:20-cv-06930-NSR Document
                                  Document19
                                           13-1Filed
                                                  Filed 09/02/20Page
                                                     11/10/20     Page
                                                                     77 1ofof152
                                                                              5




POLSINELLI PC
Frank T. Spano
Darnell Stanislaus
600 Third Avenue, 42nd Floor
New York, New York 10016
(212) 684-0199
fspano@polsinelli.com
dstanislaus@polsinelli.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACKSON NATIONAL LIFE INSURANCE
COMPANY,                                                    Case No.
                               Plaintiff
v.

ELLEN A. IFSHIN f/k/a ELLEN, A. BOND and
GREGORY T. BOND,
                               Defendant

     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION TO DEPOSIT
     POLICY BENEFIT INTO THE COURT’S REGISTRY AND FOR INTERPLEADER
                                           RELIEF
         Plaintiff Jackson National Life Insurance Company (“Jackson National”) respectfully

submits this memorandum of law in support of its Motion to Deposit Policy Benefit into the

Court’s Disputed Ownership Fund and for Interpleader Relief.

I.       FACTUAL BACKGROUND

         1.    On January 3, 1989, Jackson National issued a Flexible Premium Deferred

Annuity Policy, bearing Policy Number 0004865310 (the “Annuity”) to Focus 2000 with Philip

G. Bond, deceased being the annuitant (“Annuitant”). See Declaration of Theresa Thompson at ¶

3.

         2.    The proceeds of the Annuity are subject to competing claims as the result of the

death of Annuitant. See id. at ¶ 4.


74479214.2
          Case7:20-cv-06930-NSR
         Case  7:20-cv-06930-NSR Document
                                  Document19
                                           13-1Filed
                                                  Filed 09/02/20Page
                                                     11/10/20     Page
                                                                     78 2ofof152
                                                                              5




         3.    On or around February 21, 2020, Jackson National was provided, among other

things, a certificate of death of Annuitant, who died on July 1, 2016, as a resident of San Diego,

California. See id. at ¶ 5.

         4.    As of August 12, 2020, the value of the Annuity’s death benefit proceeds is

$15,297.56 (the “Proceeds”). See id. at ¶ 6.

         5.    The Annuity identifies the primary beneficiary as Ellen A. Ifshin f/k/a Ellen A.

Bond (“Ifshin”), Annuitant’s ex-wife and the contingent beneficiary as Gregory T. Bond

(“Bond”), Annuitant’s son. See id. at ¶ 7.

         6.    On February 21, 2020, Bond provided to Jackson National an executed claim

form, along with a Marital Settlement Agreement between Annuitant and Ifsin. See id. at ¶ 8.

         7.    On March 14, 2020, Jackson National sent correspondence to Bond informing

him that Ifshin was the designated beneficiary of the Annuity. See id. at ¶ 9.

         8.    On May 4, 2020, Jackson National sent correspondence to Ifshin advising her that

she was the named beneficiary under the Annuity and asking her to return an executed claim

form if she intended to claim the proceeds of the Annuity by June 1, 2020. See id. at ¶ 10.

         9.    On May 4, 2020, Jackson National notified Bond that Annuitant’s divorce from

Ifshin did not automatically revoke her designation as the beneficiary of the Annuity and asked

Bond to notify Jackson National if he disagreed. See id. at ¶ 11.

         10.   On May 16, 2020, Jackson National received Ifshin’s Election Regarding Claim

Proceeds in which she claimed she was the proper beneficiary of the Annuity and intended to file

a claim for the Annuity’s death benefit proceeds. See id. at ¶ 12.

         11.   On May 12, 2020, Bond sent a letter to Jackson National, stating that if Ifshin

attempted to claim the Proceeds he would contest her claim. See id. at ¶ 13.



                                               2
74479214.2
           Case7:20-cv-06930-NSR
          Case  7:20-cv-06930-NSR Document
                                   Document19
                                            13-1Filed
                                                   Filed 09/02/20Page
                                                      11/10/20     Page
                                                                      79 3ofof152
                                                                               5




          12.    On June 1, 2020, Jackson National received from Ifshin an Annuity Death Benefit

Claim Form indicating that she elected to claim the Proceeds. See id. at ¶ 14

          13.    Jackson National is unable to determine the validity of the conflicting and

competing claims to the Proceeds of the Annuity and fears that payment of the Proceeds to any

one claimant will subject it to additional liability to the other claimants seeking payment of the

Proceeds under the Annuity.

          14.    Jackson National has no interest in the Proceeds except to the extent such payment

discharges any and all obligations Jackson National may owe to any party arising out of the

Annuitant’s death and the benefit payable as a consequence thereof under the Annuity.

          15.    On this same day, Jackson National filed this statutory interpleader action

pursuant to 28 U.S.C. § 1335 as a disinterested stakeholder claiming no interest in the Proceeds

of the Annuity.

II.       LEGAL ARGUMENT

          A.     Jackson National is Entitled to an Order to Permit Deposit of the Proceeds
                 into the Disputed Ownership Fund of this Court.

          This Court has held that in order to exercise jurisdiction over a statutory interpleader

action under 28 U.S.C. § 1335, the interpleader plaintiff must deposit the money or property at

issue into the registry of this Court. See, e.g. Fed. Ins. Co. v. Tyco Int’l, Ltd., 422 F.Supp.2d 357

(S.D.N.Y. 2006). Pursuant Fed.R.Civ.P. 67(a), Jackson National requires an order from this

Court to direct the Clerk to permitting deposit on the Proceeds. Accordingly, Jackson National

respectfully requests and order from this Court allowing Jackson National to deposit the

Proceeds into the Court’s Disputed Ownership Fund, and, thereafter, to be discharged from

further liability with respect to the Proceeds and the Annuity and to be dismissed from this

action.

          B.     Jackson National is Entitled to an Injunction Against Duplicitous Actions
                                             3
74479214.2
          Case7:20-cv-06930-NSR
         Case  7:20-cv-06930-NSR Document
                                  Document19
                                           13-1Filed
                                                  Filed 09/02/20Page
                                                     11/10/20     Page
                                                                     80 4ofof152
                                                                              5




         28 U.S.C. § 2361 provides that

         In any civil action of interpleader or in the nature of interpleader under section
         1335 of this title, a district court may issue its process for all claimants and enter
         its order restraining them from instituting or prosecuting any proceeding in any
         State or United States court affecting the property, instrument or obligation
         involved in the interpleader action until further order of the court.
         This Court has determined that an “injunction against overlapping lawsuits is desirable to

insure the effective of the interpleader remedy. It prevents the multiplicity of actions and

reduces the possibility of inconsistent determinations.” Sotheby’s Inc. v. Garcia, 802 F.Supp.

1058 (S.D.N.Y. 1992) Accordingly, Jackson National further requests that the Court enter an

Order restraining Defendants, their heirs, legal representatives, successors and assigns, and all

other persons claiming by, through, or under them, be permanently enjoined and restrained from

instituting or prosecuting any action in any state or United States Court against Jackson National

and its agents and representatives with respect to the Annuity or the Proceeds.

         C.     Jackson National is Entitled to an Order of Dismissal

         Upon Jackson National’s deposit of the Proceeds into the registry of the Court, Jackson

National respectfully requests an order of discharge from further liability with respect to the

Annuity and the Proceeds and an order of dismissal from this action.

         D.     Jackson National Requests its Attorneys’ Fees

         Finally, Jackson National requests an order awarding Jackson National its attorneys’ fees

and costs to be paid from the Proceeds. Jackson National is a disinterested party that was forced

to bring the present suit after competing claims by the ex-wife and son of the Annuitant.

Dated: New York, New York
       September 2, 2020




                                               4
74479214.2
          Case7:20-cv-06930-NSR
         Case  7:20-cv-06930-NSR Document
                                  Document19
                                           13-1Filed
                                                  Filed 09/02/20Page
                                                     11/10/20     Page
                                                                     81 5ofof152
                                                                              5




                                      POLSINELLI PC


                                      By: /s/ Frank T. Spano
                                           Frank T. Spano
                                           600 Third Avenue, 42nd Floor
                                           New York, New York 10016
                                           (212) 684-0199
                                           Fax No. (212) 684-0197
                                           fspano@polsinelli.com
                                           dstanislaus@polsinelli.com


                                      ATTORNEYS FOR PLAINTIFF




                                        5
74479214.2
         
                      Case7:20-cv-06930-NSR
                     Case  7:20-cv-06930-NSR Document
                                              Document19
                                                       13-2Filed
                                                              Filed 09/02/20Page
                                                                 11/10/20     Page
                                                                                 82 1ofof152
                                                                                          3




            POLSINELLI PC
            Frank T. Spano
            Darnell Stanislaus
            600 Third Avenue, 42nd Floor
            New York, New York 10016
            (212) 684-0199
            fspano@polsinelli.com
            dstanislaus@polsinelli.com
            Attorneys for Plaintiff

            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK

            JACKSON NATIONAL LIFE INSURANCE
            COMPANY,                                                     Case No.
                                              Plaintiff
            v.

            ELLEN A. IFSHIN f/k/a ELLEN, A. BOND and
            GREGORY T. BOND,
                                              Defendant

                   DECLARATION OF THERESA THOMPSON IN SUPPORT OF MOTION TO
                                                             DEPOSIT
                     Theresa Thompson, pursuant to 28 U.S.C. §1746, and under penalties of perjury, hereby

            affirms and states as follows:

                     1.      I am a Claims Examiner at Jackson National Life Insurance Company (“Jackson

            National”), the plaintiff in this action. The information contained herein is either personally

            known to me or has been obtained from (1) people whom I believe to be reliable and capable of

            ascertaining the facts described herein or (2) records maintained by Jackson National.

                     2.      I submit this declaration in support of Jackson National’s motion for an order

            permitting the deposit of the proceeds of Jackson National Flexible Premium Deferred Annuity

            Policy, bearing Policy Number 0004865310 (the “Annuity”) into the Registry of this Court.

                     3.      The Annuity was issued on January 3, 1989 to Focus 2000 with Philip G. Bond,

            being the annuitant (“Annuitant”). See Annuity, attached as Exhibit 1.

            74485817.2
         
                      Case7:20-cv-06930-NSR
                     Case  7:20-cv-06930-NSR Document
                                              Document19
                                                       13-2Filed
                                                              Filed 09/02/20Page
                                                                 11/10/20     Page
                                                                                 83 2ofof152
                                                                                          3




                     4.      The proceeds of the Annuity are subject to competing claims as the result of the

            death of Annuitant.

                     5.      On or around February 21, 2020, Jackson National was provided, among other

            things, a certificate of death of Annuitant, who died on July 1, 2016, as a resident of San Diego,

            California. See February 21, 2020 Fax to Jackson National, attached as Exhibit 2.

                     6.      As of August 12, 2020, the value of the Annuity’s death benefit proceeds is

            $15,297.56 (the “Proceeds”).

                     7.      The Annuity identifies the primary beneficiary as Ellen A. Ifshin f/k/a Ellen A.

            Bond (“Ifshin”), Annuitant’s ex-wife and the contingent beneficiary as Gregory T. Bond

            (“Bond”), Annuitant’s son. See Annuity, attached as Exhibit 1.

                     8.      On February 21, 2020, Bond provided to Jackson National an executed claim

            form, along with a Marital Settlement Agreement between Annuitant and Ifsin. See February 1,

            2020 Fax from Bond to Jackson National, attached as Exhibit 2.

                     9.      On March 14, 2020, Jackson National sent correspondence to Bond informing

            him that Ifshin was the designated beneficiary of the Annuity. See March 14, 2020 Letter to

            Bond, attached as Exhibit 3.

                     10.     On May 4, 2020, Jackson National sent correspondence to Ifshin advising her that

            she was the named beneficiary under the Annuity and asking her to return an executed claim

            form if she intended to claim the proceeds of the Annuity by June 1, 2020. See May 4, 2020

            Letter from Jackson National to Ifshin, attached as Exhibit 4.

                     11.     On May 4, 2020, Jackson National notified Bond that Annuitant’s divorce from

            Ifshin did not automatically revoke her designation as the beneficiary of the Annuity and asked

            Bond to notify Jackson National if he disagreed. See May 4, 2020 Letter from Jackson National

            to Bond, attached as Exhibit 5.

                                                              2
            74485817.2
         
                      Case7:20-cv-06930-NSR
                     Case  7:20-cv-06930-NSR Document
                                              Document19
                                                       13-2Filed
                                                              Filed 09/02/20Page
                                                                 11/10/20     Page
                                                                                 84 3ofof152
                                                                                          3




                     12.     On May 16, 2020, Jackson National received Ifshin’s Election Regarding Claim

            Proceeds in which she claimed she was the proper beneficiary of the Annuity and intended to file

            a claim for the Annuity’s death benefit proceeds. See May 16, 2020 Election Regarding Claim

            for Proceeds, attached as Exhibit 6.

                     13.     On May 12, 2020, Bond sent a letter to Jackson National, stating that if Ifshin

            attempted to claim the Proceeds he would contest her claim. See May 12, 2020 Letter from

            Bond to Jackson National, attached as Exhibit 7.

                     14.     On June 1, 2020, Jackson National received from Ifshin an Annuity Death Benefit

            Claim Form indicating that she elected to claim the Proceeds. See Ifshin Annuity Death Benefit

            Form, attached as Exhibit 8.

                     I declare under penalty of perjury that the foregoing is true and correct.

            DATED: August 21, 2020



                                                                   Theresa Thompson




                                                               3
            74485817.2
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-3Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            85 1ofof152
                                                                     8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-3Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            86 2ofof152
                                                                     8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-3Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            87 3ofof152
                                                                     8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-3Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            88 4ofof152
                                                                     8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-3Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            89 5ofof152
                                                                     8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-3Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            90 6ofof152
                                                                     8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-3Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            91 7ofof152
                                                                     8
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 92 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-4Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            93 1ofof152
                                                                     2
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-4Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            94 2ofof152
                                                                     2
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-5Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            95 1ofof152
                                                                     1
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page
                                                          961ofof152
                                                                  27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page
                                                          972ofof152
                                                                  27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page
                                                          983ofof152
                                                                  27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page
                                                          994ofof152
                                                                  27
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-6Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            1005 of
                                                                 of 152
                                                                    27
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-6Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            1016 of
                                                                 of 152
                                                                    27
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 102 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-6Filed
                                         Filed 09/02/20Page
                                            11/10/20     Page
                                                            1038 of
                                                                 of 152
                                                                    27
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 104 of 152
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 10ofof152
                                                          105      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 11ofof152
                                                          106      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 12ofof152
                                                          107      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 13ofof152
                                                          108      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 14ofof152
                                                          109      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 15ofof152
                                                          110      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 16ofof152
                                                          111      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 17ofof152
                                                          112      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 18ofof152
                                                          113      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 19ofof152
                                                          114      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 20ofof152
                                                          115      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 21ofof152
                                                          116      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 22ofof152
                                                          117      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 23ofof152
                                                          118      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 24ofof152
                                                          119      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 25ofof152
                                                          120      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 26ofof152
                                                          121      27
Case 7:20-cv-06930-NSR
Case 7:20-cv-06930-NSR Document
                       Document 19
                                13-6Filed
                                       Filed 09/02/20Page
                                           11/10/20    Page 27ofof152
                                                          122      27
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 123 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document1913-7   Filed
                                      Filed     09/02/20
                                            11/10/20      Page
                                                       Page 1242ofof152
                                                                     8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document1913-7   Filed
                                      Filed     09/02/20
                                            11/10/20      Page
                                                       Page 1253ofof152
                                                                     8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document1913-7   Filed
                                      Filed     09/02/20
                                            11/10/20      Page
                                                       Page 1264ofof152
                                                                     8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document1913-7   Filed
                                      Filed     09/02/20
                                            11/10/20      Page
                                                       Page 1275ofof152
                                                                     8
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 128 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document1913-7   Filed
                                      Filed     09/02/20
                                            11/10/20      Page
                                                       Page 1297ofof152
                                                                     8
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document1913-7   Filed
                                      Filed     09/02/20
                                            11/10/20      Page
                                                       Page 1308ofof152
                                                                     8
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 131 of 152
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 132 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document1913-9   Filed
                                      Filed     09/02/20
                                            11/10/20      Page
                                                       Page 1331ofof152
                                                                     2
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document1913-9   Filed
                                      Filed     09/02/20
                                            11/10/20      Page
                                                       Page 1342ofof152
                                                                     2
               Case7:20-cv-06930-NSR
              Case  7:20-cv-06930-NSR Document
                                       Document19
                                                13-10
                                                   FiledFiled 09/02/20
                                                         11/10/20      Page
                                                                    Page 135 1ofof152
                                                                                   1




 GHGIGFHIFGII0GFI
F99                 GFHFGFIHGHIGFGFGHFGGFHIHFIHGIHFGHGHGH
   0
88!08 "#$


KLMNOPQRSTQVWXYZR[[[\]^_`a[
   bPPWcQSPQMdecfcghijOPklmZTZSnZk
02C123E5 8264;:6J
01 6529o2:19@305506Dp10?0426<q1<062:4;<2493;651o2:29::;60;2
1295622??;626<2 151;66905q14:03 :@;6;o040:551;503;2op10?0426<q14 1106D9:;D ?
;4 :53;651 1:;60;2;<51;<062:4;<2493;6512919@3055;<6<050129:240602651 5p10?0426<q1<062:4;o:23
51;4:03 :@;6;o040:<0<6259523 504??:;625;1;:<;10D6 50261@;6;o040:2o51;66905C;1551 529
6250o910o29<01D:;;205129:2406026
C;@;?0;6;51 52;1 6;?245;<51;4:03 :@;6;o040:9106D1;:6 3;1944?0;<0651;<062:4;<2493;6516<2;
  :;:; 4106D295521;:52<;5;:306;21;51;:11;065;6<1523 5;4?035251;66905q1<; 51@;6;o054:24;;<11
2o   51;6 ?9;2o51;66905q1<; 51@;6;o054:24;;<101r $C;1 6;15;<1;:524:260<;91
2051426o0:3 50262o1;:065;65@B96;  6<2;20??6250o29o5;:2;:;4;06;51 5426o0:3 5026
EoB45126:;4;06;14234;506D4?0312;3 625@;@?;52<015:0@95;51;<; 51@;6;o059650?51 5<01495;01
:;12?6;<
Eo291 6;6<<05026 ?s9;1502612:4264;:616010529:2;@105;522234512642352426545B4512660;3 0?
2:o2:<<05026 ?:;129:4;1293 ?1242654529:>;:604;8;65;:5###77

tuvwuyuz{|z
>064;:;?

  9: 6126/p
p2?0426;:>;:604;1



     %&'()*(,-.
           /0105222345126423
            7# 7787129:9523 5;<1;:604;=>;:604;112405;160?@?; 26< 51:9A:0< 
           B 45126>;:604;8;65;:82:42:5;C  6106D E#
                                                                                                       0123456789
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-11
                                     FiledFiled 09/02/20
                                           11/10/20      Page
                                                      Page 136 1ofof152
                                                                     1
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-12
                                     FiledFiled 09/02/20
                                           11/10/20      Page
                                                      Page 137 1ofof152
                                                                     1
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 138 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-13
                                     FiledFiled 09/02/20
                                           11/10/20      Page
                                                      Page 139 2ofof152
                                                                     9
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-13
                                     FiledFiled 09/02/20
                                           11/10/20      Page
                                                      Page 140 3ofof152
                                                                     9
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-13
                                     FiledFiled 09/02/20
                                           11/10/20      Page
                                                      Page 141 4ofof152
                                                                     9
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 142 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-13
                                     FiledFiled 09/02/20
                                           11/10/20      Page
                                                      Page 143 6ofof152
                                                                     9
Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 144 of 152
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-13
                                     FiledFiled 09/02/20
                                           11/10/20      Page
                                                      Page 145 8ofof152
                                                                     9
 Case7:20-cv-06930-NSR
Case  7:20-cv-06930-NSR Document
                         Document19
                                  13-13
                                     FiledFiled 09/02/20
                                           11/10/20      Page
                                                      Page 146 9ofof152
                                                                     9
                      Case
                    Case   7:20-cv-06930-NSRDocument
                         7:20-cv-06930-NSR    Document
                                                     1918Filed
                                                            Filed 09/10/20Page
                                                                11/10/20    Page 1 of 3
                                                                               147    152




                                              600 Third Avenue, 42nd Floor, New York, NY 10016   x   (212) 684-0199



                                                                                                                Frank T. Spano
       September 10, 2020                                                                                       212.413.2848
                                                                                                                212.202.7593 Fax
                                                                                                                fspano@polsinelli.com




       VIA ECF
       The Honorable Nelson S. Roman
       United States District Court
       Southern District of New York
       300 Quarropas St.
       White Plains, NY 10601-4150


                     Re:            Jackson National Life Insurance Co. v. Ellen A. Ifshin, et al.
                                    Case No.: 20 Civ. 06930-NSR

       Dear Judge Roman:

               I write on behalf of Plaintiff Jackson National Life Insurance Company (“Jackson
       National”). Jackson National commenced this interpleader action and filed a motion for
       interpleader deposit on August 27, 2020 (ECF Doc. Nos. 1-6). The action was assigned to Your
       Honor on August 28, 2020. Due to technical deficiencies in the filing, the motion for interpleader
       deposit was re-filed on September 2, 2020 (ECF Doc. Nos. 13-14). The interpleader Defendants,
       Ellen A. Ifshin (“Ifshin”) and Gregory T. Bond (“Bond”) have been served with the Complaint
       and motion for interpleader deposit (ECF Doc. Nos. 15-17).

               By way of background, on January 3, 1989, Jackson National issued a Flexible Premium
       Deferred Annuity Policy, bearing Policy Number 0004865310 (the “Annuity”) to Focus 2000 with
       Philip G. Bond, deceased being the annuitant (“Annuitant”). See Declaration of Theresa
       Thompson at ¶ 3 (ECF Doc. No. 13-2). On or around February 21, 2020, Jackson National was
       provided, among other things, a certificate of death of Annuitant, who died on July 1, 2016, as a
       resident of San Diego, California. See id. at ¶ 5.       As of August 12, 2020, the value of the
       Annuity’s death benefit proceeds is $15,297.56 (the “Proceeds”). See id. at ¶ 6. The Annuity
       identifies the primary beneficiary as Ifshin, Annuitant’s ex-wife and the contingent beneficiary as
       Bond, Annuitant’s son. See id. at ¶ 7.

             On February 21, 2020, Bond provided to Jackson National an executed claim form, along
       with a Marital Settlement Agreement between Annuitant and Ifshin. See id. at ¶ 8. On March 14,
       2020, Jackson National sent correspondence to Bond informing him that Ifshin was the designated

polsinelli.com

Atlanta         Boston     Chicago    Dallas             Denver     Houston       Kansas City  Los Angeles    Miami        Nashville    New York
Phoenix          St. Louis    San Francisco             Seattle    Silicon Valley    Washington, D.C.   Wilmington
Polsinelli PC, Polsinelli LLP in California


       74718834.1
          Case
        Case   7:20-cv-06930-NSRDocument
             7:20-cv-06930-NSR    Document
                                         1918Filed
                                                Filed 09/10/20Page
                                                    11/10/20    Page 2 of 3
                                                                   148    152




September 10, 2020
Page 2



beneficiary of the Annuity. See id. at ¶ 9. On May 4, 2020, Jackson National sent correspondence
to Ifshin advising her that she was the named beneficiary under the Annuity and asking her to
return an executed claim form if she intended to claim the proceeds of the Annuity by June 1,
2020. See id. at ¶ 10.

        On May 4, 2020, Jackson National notified Bond that Annuitant’s divorce from Ifshin did
not automatically revoke her designation as the beneficiary of the Annuity and asked Bond to
notify Jackson National if he disagreed. See id. at ¶ 11.

       On May 16, 2020, Jackson National received Ifshin’s Election Regarding Claim Proceeds
in which she claimed she was the proper beneficiary of the Annuity and intended to file a claim
for the Annuity’s death benefit proceeds. See id. at ¶ 12. On May 12, 2020, Bond sent a letter to
Jackson National, stating that if Ifshin attempted to claim the Proceeds he would contest her
claim. See id. at ¶ 13. On June 1, 2020, Jackson National received from Ifshin an Annuity Death
Benefit Claim Form indicating that she elected to claim the Proceeds. See id. at ¶ 14.

     Jackson National is unable to determine the validity of the conflicting and competing claims
to the Proceeds of the Annuity and fears that payment of the Proceeds to any one claimant will
subject it to additional liability to the other claimants seeking payment of the Proceeds under the
Annuity. Jackson National has no interest in the Proceeds except to the extent such payment
discharges any and all obligations Jackson National may owe to any party arising out of the
Annuitant’s death and the benefit payable as a consequence thereof under the Annuity.
Accordingly, Jackson National filed this statutory interpleader action pursuant to 28 U.S.C. § 1335
as a disinterested stakeholder claiming no interest in the Proceeds of the Annuity.

       As set forth in Jackson National’s Memorandum of Law in Support of its Motion for
Interpleader Deposit (ECF Doc. No. 13.1), in accordance with 28 U.S.C. §
1335 and Fed. R.Civ.P. 67(a), Jackson National requests an order from the Court allowing
Jackson National to deposit the Proceeds into the Court’s Disputed Ownership Fund, discharging
it from further liability with respect to the Proceeds and the Annuity and dismissing it from this
action. In addition, Jackson National requests that pursuant to 28 U.S.C. § 2361 the Court enter an
Order restraining and enjoining Defendants from instituting or prosecuting any action in any state
or United States Court against Jackson National or its agents and representatives with respect to
the Annuity or the Proceeds. Finally, Jackson National requests an order awarding Jackson
National its attorneys’ fees and costs to be paid from the Proceeds. Jackson National is a
disinterested party that was forced to bring the present suit after competing claims by the ex-wife
and son of the Annuitant.




74718834.1
          Case
        Case   7:20-cv-06930-NSRDocument
             7:20-cv-06930-NSR    Document
                                         1918Filed
                                                Filed 09/10/20Page
                                                    11/10/20    Page 3 of 3
                                                                   149    152




September 10, 2020
Page 3




       In accordance with Your Honor’s rules, I request that the Court schedule a pre-motion
conference, or, in the alternative, set a briefing schedule and hearing date for the motion.


                                          Respectfully Submitted,
                                             /s/ Frank T. Spano

                                          Frank T. Spano


FTS:nkw

cc:      Ellen A. Ifshin
         Gregory T. Bond




74718834.1
        Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 150 of 152


From:                     Frank Spano
To:                       Roman NYSD Chambers
Cc:                       Greg Bond
Subject:                  URGENT Case 7:20-cv-06930-NSR Jackson National Life Insurance Company v. Ifshin
Date:                     Tuesday, November 10, 2020 8:09:05 AM
Attachments:              image003.png


CAUTION - EXTERNAL:

Dear Judge Roman:
                      Please pardon the intrusion. We represent Plaintiff
Jackson National Life Insurance Company (“Jackson National”) in this
interpleader action. On September 2, 2020, Jackson National filed a motion
to (1) deposit the annuity policy death benefit proceeds at issue into the
Court’s disputed ownership fund, (2) discharge Jackson National from any
further obligations under the policy, and (3) receive an award for its
reasonable attorney’s fees (ECF Doc. No. 13). On September 10, I wrote to
your Honor to request a conference (ECF Doc. No 18). Since that time,
 Defendant Gregory Bond has consented to Jackson National’s motion,
except for the request for attorney’s fees. Defendant Ellen Ifshin has not
answered or appeared in the action. We are available at the Court’s
convenience to discuss the pending motion or any further steps the Court
deems appropriate to resolve the motion. I can be reached at the number
indicated below

Respectfully submitted,
Frank Spano
Shareholder

fspano@polsinelli.com
212.413.2848
600 Third Avenue
New York, NY 10016




Polsinelli PC, Polsinelli LLP in California

polsinelli.com


From: NYSD_ECF_Pool@nysd.uscourts.gov <NYSD_ECF_Pool@nysd.uscourts.gov>
Sent: Thursday, September 10, 2020 10:58 AM
To: CourtMail@nysd.uscourts.gov
Subject: Activity in Case 7:20-cv-06930-NSR Jackson National Life Insurance Company v. Ifshin et al Motion
for Conference
      Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 151 of 152



 EXTERNAL EMAIL         nysd_ecf_pool@nysd.uscourts.gov

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed
by the filer. PACER access fees apply to all other users. To avoid later charges, download a
copy of each document during this first viewing. However, if the referenced document is a
transcript, the free copy and 30 page limit do not apply.

                                            U.S. District Court

                                     Southern District of New York

Notice of Electronic Filing

The following transaction was entered by Spano, Frank on 9/10/2020 at 10:57 AM EDT and filed
on 9/10/2020
Case Name:           Jackson National Life Insurance Company v. Ifshin et al
Case Number:         7:20-cv-06930-NSR
Filer:               Jackson National Life Insurance Company
Document Number: 18

Docket Text:
FIRST LETTER MOTION for Conference addressed to Judge Nelson Stephen Roman
from Frank T. Spano dated September 10, 2020. Document filed by Jackson National
Life Insurance Company..(Spano, Frank)


7:20-cv-06930-NSR Notice has been electronically mailed to:

Frank Thomas Spano         fspano@polsinelli.com, nydocketing@polsinelli.com

7:20-cv-06930-NSR Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1008691343 [Date=9/10/2020] [FileNumber=24576000-
0] [7594063a69161974aa5aada7803d9c9b495b7191daf604f186f600295b40e625b9
2834f14a5fb8ee554e27b314c7ca7a26642ab5ae2937dbbbf9eb30a470de16]]




This electronic mail message contains CONFIDENTIAL information which is (a) ATTORNEY - CLIENT
PRIVILEGED COMMUNICATION, WORK PRODUCT, PROPRIETARY IN NATURE, OR OTHERWISE
PROTECTED BY LAW FROM DISCLOSURE, and (b) intended only for the use of the Addressee(s) named
herein. If you are not an Addressee, or the person responsible for delivering this to an Addressee, you are
      Case 7:20-cv-06930-NSR Document 19 Filed 11/10/20 Page 152 of 152


hereby notified that reading, copying, or distributing this message is prohibited. If you have received this
electronic mail message in error, please reply to the sender and take the steps necessary to delete the
message completely from your computer system.

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when
opening attachments or clicking on links.
